UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus Stock Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 09/30 Date of reporting period: 12/31/16 The following N-Q relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for any series with a different fiscal year end, as appropriate. Dreyfus International Equity Fund Dreyfus Small Cap Equity Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus International Equity Fund December 31, 2016 (Unaudited) Common Stocks - 99.4% Shares Value ($) Australia - 9.4% Australia & New Zealand Banking Group 330,259 7,250,059 BHP Billiton 379,038 6,854,748 Commonwealth Bank of Australia 182,699 10,865,350 Evolution Mining 2,192,764 3,354,713 Macquarie Group 133,626 8,401,106 Qantas Airways 969,509 2,329,827 Vicinity Centres 1,801,352 3,886,847 Woodside Petroleum 302,595 6,804,353 Woolworths 240,342 4,179,982 Belgium - 1.6% Anheuser-Busch InBev 73,106 7,737,856 bpost 61,832 1,464,473 Brazil - 1.1% Aperam 135,378 Denmark - 1.0% Danske Bank 186,555 Finland - .9% UPM-Kymmene 208,069 France - 8.8% Atos 53,990 5,697,486 Carrefour 291,742 7,029,595 Cie de St-Gobain 99,239 4,623,068 Cie Generale des Etablissements Michelin 50,615 5,631,703 Dassault Aviation 2,866 3,202,747 Engie 22,537 287,531 Orange 803,925 12,215,686 Pernod Ricard 3,036 329,013 Sanofi 7,067 572,067 Thales 31,500 3,054,901 Total 12,580 645,169 Vinci 100,973 6,876,938 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.4% (continued) Shares Value ($) Germany - 7.9% Allianz 67,109 11,090,879 Continental 45,953 8,886,046 Covestro 48,809 a 3,348,882 Deutsche Post 139,021 4,570,960 Evonik Industries 194,360 5,806,372 Infineon Technologies 271,260 4,714,313 Siemens 56,255 6,916,550 Hong Kong - 1.6% AIA Group 1,629,800 Ireland - .5% CRH 83,796 Israel - 1.3% Teva Pharmaceutical Industries, ADR 201,785 Italy - 2.6% Enel 2,616,245 11,533,752 Prysmian 128,025 3,288,290 Japan - 25.3% Aisin Seiki 235,600 10,220,252 Astellas Pharma 418,300 5,810,567 Chubu Electric Power 432,200 6,038,782 Daiwa House Industry 195,900 5,356,975 Denso 8,800 381,214 East Japan Railway 6,100 527,144 Fujitsu 116,000 644,637 Japan Airlines 176,600 5,160,120 JTEKT 218,400 3,494,400 Kandenko 306,000 2,762,182 KDDI 273,800 6,933,143 Mitsubishi Chemical Holdings 856,800 5,556,829 Mitsubishi Electric 408,000 5,688,436 Mitsubishi UFJ Financial Group 99,100 610,668 Murata Manufacturing 70,400 9,426,824 Nintendo 31,500 6,613,989 Nippon Shokubai 6,300 393,497 Nippon Telegraph & Telephone 10,500 441,292 Panasonic 1,039,300 10,577,517 Park24 104,100 2,823,504 Seiko Epson 195,900 4,148,471 Common Stocks - 99.4% (continued) Shares Value ($) Japan - 25.3% (continued) Seven & i Holdings 252,900 9,635,625 Shionogi & Co. 107,200 5,135,511 Showa Shell Sekiyu 335,500 3,120,329 Sony 344,700 9,658,973 Sumitomo Mitsui Financial Group 331,400 12,646,366 Suzuki Motor 199,100 7,008,320 Tosoh 562,000 3,976,676 Netherlands - 3.6% ABN AMRO Group 341,122 a 7,558,705 Heineken 89,059 6,680,503 Koninklijke Philips 43,184 1,318,276 Randstad Holding 7,302 396,084 RELX 271,923 4,576,990 Norway - 1.0% Telenor 384,044 Portugal - 1.3% Galp Energia 513,142 Singapore - .7% Ascendas Real Estate Investment Trust 2,511,300 Spain - 4.3% ACS Actividades de Construccion y Servicios 96,598 3,052,561 Banco Santander 3,279,659 17,120,180 Gamesa Corp Tecnologica 220,716 4,477,144 Sweden - 3.3% Electrolux, Ser. B 160,860 3,995,633 Svenska Cellulosa, Cl. B 192,533 5,437,484 Swedbank, Cl. A 215,066 5,200,430 Volvo, Cl. B 358,137 4,182,576 Switzerland - 6.0% Adecco Group 90,374 5,915,179 Julius Baer Group 207,263 b 9,206,035 Novartis 168,928 12,292,610 Roche Holding 3,479 794,673 Swiss Life Holding 22,330 b 6,319,853 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.4% (continued) Shares Value ($) United Kingdom - 17.2% Aggreko 212,577 2,404,990 AstraZeneca 146,346 8,003,381 BP 153,269 962,583 Carnival 108,531 5,517,369 GlaxoSmithKline 55,383 1,066,134 Imperial Brands 179,353 7,830,199 Prudential 546,293 10,957,234 Royal Dutch Shell, Cl. A 41,990 1,160,467 Royal Dutch Shell, Cl. B 511,096 14,827,340 Shire 188,134 10,860,216 Smiths Group 187,963 3,280,121 Standard Chartered 76,788 b 627,992 Unilever 346,427 14,056,973 Wolseley 100,044 6,117,896 WPP 471,687 10,556,599 Total Investments (cost $573,726,119) % Cash and Receivables (Net) .6 % Net Assets % ADR—American Depository Receipt a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2016, these securities were valued at $10,907,587 or 1.91% of net assets. b Non-income producing security. Portfolio Summary (Unaudited) † Value (%) Financials 22.4 Industrials 15.3 Consumer Discretionary 13.3 Consumer Staples 11.0 Health Care 9.3 Materials 7.6 Energy 6.1 Information Technology 5.5 Telecommunication Services 4.4 Utilities 3.1 Real Estate 1.4 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus International Equity Fund December 31, 2016 (Unaudited) The following is a summary of the inputs used as of December 31, 2016 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities - Foreign Common Stocks † 568,717,261 - - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - (86 ) - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized (depreciation) at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the- counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default NOTES probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at December 31, 2016 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. Forward Foreign Currency Exchange Foreign Currency Cost Unrealized Contracts Amounts ($) Value ($) (Depreciation)($) Purchases: JP Morgan Chase Bank Euro, Expiring 1/3/2017 248,406 261,572 261,486 (86 ) Gross Unrealized Depreciation ) At December 31, 2016, accumulated net unrealized depreciation on investments was $5,008,858, consisting of $27,127,251 gross unrealized appreciation and $32,136,109 gross unrealized depreciation. NOTES At December 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Small Cap Equity Fund December 31, 2016 (Unaudited) Common Stocks - 98.9% Shares Value ($) Banks - 12.1% Cullen/Frost Bankers 8,877 a 783,218 First Republic Bank 7,901 727,998 Hancock Holding 18,800 810,280 SVB Financial Group 6,146 b 1,055,022 Synovus Financial 20,622 847,152 Umpqua Holdings 37,715 a 708,288 Webster Financial 21,727 a 1,179,342 Capital Goods - 8.5% AGCO 15,021 a 869,115 EnerSys 6,415 501,011 Granite Construction 12,450 684,750 Snap-on 5,510 943,698 Timken 13,896 551,671 Trinity Industries 9,930 275,657 Valmont Industries 3,375 475,537 Commercial & Professional Services - 4.1% Clean Harbors 13,867 b 771,699 Korn/Ferry International 13,598 400,189 Robert Half International 18,063 881,113 Consumer Durables & Apparel - 1.3% Deckers Outdoor 5,107 a,b 282,877 Kate Spade & Company 19,234 b 359,099 Consumer Services - 5.2% Cheesecake Factory 15,849 949,038 Grand Canyon Education 11,045 b 645,580 Service Corporation International 35,913 1,019,929 Diversified Financials - 2.1% E*TRADE Financial 30,641 b Energy - 8.7% Dril-Quip 9,414 b 565,311 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Energy - 8.7% (continued) Energen 10,325 b 595,443 Oceaneering International 13,681 385,941 Oil States International 13,371 b 521,469 PDC Energy 8,464 b 614,317 RPC 56,385 a,b 1,116,987 RSP Permian 12,929 b 576,892 Food & Staples Retailing - 4.3% Casey's General Stores 6,372 757,503 Hain Celestial Group 10,682 b 416,918 United Natural Foods 20,820 b 993,530 Food, Beverage & Tobacco - 1.3% Boston Beer, Cl. A 3,880 a,b Health Care Equipment & Services - 6.9% Air Methods 16,468 a,b 524,506 Allscripts Healthcare Solutions 23,519 b 240,129 AMN Healthcare Services 16,800 b 645,960 Globus Medical, Cl. A 29,056 a,b 720,879 MEDNAX 9,165 b 610,939 Premier, Cl. A 8,439 256,208 WellCare Health Plans 3,400 b 466,072 Insurance - 1.7% Hanover Insurance Group 9,385 Materials - 4.0% Compass Minerals International 8,870 a 694,964 Louisiana-Pacific 21,651 b 409,853 Royal Gold 6,291 398,535 Steel Dynamics 14,833 527,758 Media - 1.0% E.W. Scripps, Cl. A 25,457 b Pharmaceuticals, Biotechnology & Life Sciences - 1.8% Cambrex 16,476 b Real Estate - 10.3% CoreCivic 19,872 486,069 CyrusOne 16,956 c 758,442 Empire State Realty Trust, Cl. A 30,241 c 610,566 Equity Commonwealth 28,578 b,c 864,199 Common Stocks - 98.9% (continued) Shares Value ($) Real Estate - 10.3% (continued) Jones Lang LaSalle 3,948 398,906 Outfront Media 15,302 c 380,561 Parkway 17,276 c 384,391 Pebblebrook Hotel Trust 27,156 a,c 807,891 STORE Capital 20,558 c 507,988 Retailing - 2.7% Dick's Sporting Goods 8,326 442,111 Dillard's, Cl. A 5,308 a 332,759 Urban Outfitters 10,392 b 295,964 Williams-Sonoma 5,542 268,177 Semiconductors & Semiconductor Equipment - 2.1% Cirrus Logic 7,277 b 411,442 First Solar 6,415 a,b 205,857 Teradyne 17,501 444,525 Software & Services - 7.4% Acxiom 17,358 b 465,194 Amdocs 14,544 847,188 CoreLogic 17,830 b 656,679 DST Systems 4,770 511,105 Teradata 7,640 b 207,579 Verint Systems 9,532 b 336,003 WebMD Health 14,396 a,b 713,610 Technology Hardware & Equipment - 6.0% Dolby Laboratories, Cl. A 9,446 426,865 Electronics For Imaging 9,305 b 408,117 Flex 28,029 b 402,777 FLIR Systems 14,127 511,256 IPG Photonics 8,844 b 872,991 NetScout Systems 13,400 b 422,100 Transportation - 3.0% Kirby 12,209 b 811,898 Ryder System 9,058 674,278 Utilities - 4.4% Atmos Energy 8,778 650,889 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Utilities - 4.4% (continued) Hawaiian Electric Industries 16,410 542,679 NiSource 28,899 639,824 Portland General Electric 9,417 408,039 Total Common Stocks (cost $39,877,529) Other Investment - 1.0% Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $471,656) 471,656 d Investment of Cash Collateral for Securities Loaned - 3.8% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $1,918,759) 1,918,759 d Total Investments (cost $42,267,944) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At December 31, 2016, the value of the fund’s securities on loan was $7,784,961 and the value of the collateral held by the fund was $7,943,263, consisting of cash collateral of $1,918,759 and U.S. Government & Agency securities valued at $6,024,504. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Banks 12.1 Real Estate 10.3 Energy 8.7 Capital Goods 8.5 Software & Services 7.4 Health Care Equipment & Services 6.9 Technology Hardware & Equipment 6.0 Consumer Services 5.2 Money Market Investments 4.8 Utilities 4.4 Commercial & Professional Services 4.1 Materials 4.0 Food & Staples Retailing 3.5 Transportation 3.0 Retailing 2.7 Diversified Financials 2.1 Food, Beverage & Tobacco 2.1 Semiconductors & Semiconductor Equipment 2.1 Pharmaceuticals, Biotechnology & Life Sciences 1.8 Insurance 1.7 Consumer Durables & Apparel 1.3 Media 1.0 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Small Cap Equity Fund December 31, 2016 (Unaudited) The following is a summary of the inputs used as of December 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks† 49,424,341 - - Equity Securities - Foreign Common Stocks† 402,777 - - Registered Investment Companies 2,390,415 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the funds rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At December 31, 2016, accumulated net unrealized appreciation on investments was $9,949,589, consisting of $11,186,319 gross unrealized appreciation and $1,236,731 gross unrealized depreciation. At December 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Stock Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 14, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 14, 2017 By: /s/ James Windels James Windels Treasurer Date: February 14, 2017 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
